Citation Nr: 1514736	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder arthroplasty and glenohumeral degenerative joint disease (right shoulder disability).

2.  Entitlement to an initial compensable evaluation for a right shoulder scar secondary to the service-connected right shoulder arthroplasty.

3.  Entitlement to an initial compensable evaluation for healed right elbow and forearm sprain (right elbow disability).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System.  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right shoulder disability has been manifested by limited range of motion that most nearly approximates limitation of motion at shoulder level, when taking into account functional limitation due to factors such as pain, weakness, and instability, but ankylosis; fibrous union, nonunion, malunion, recurrent dislocation, or loss of the head of the humerus; dislocation, nonunion, or malunion of the clavicle or scapula; and limitation of motion of the arm to 25 degrees from the side have not been shown.  

2.  The Veteran's right shoulder scar is not painful or unstable, and it does not exceed 6 square inches.

3.  For the entire appeal period, Veteran's right elbow disability is not manifested by ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, nonunion of the radius, loss of supination or pronation, flexion limited to 100 degrees, or extension limited to 45 or 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no greater, for right shoulder arthroplasty and glenohumeral degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

2.  The criteria for an initial compensable rating for a right shoulder scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2014).

3.  The criteria for an initial compensable rating for healed right elbow and forearm sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5205-5213 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the increased rating issues arise from the initial award of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  

In this case, the Veteran's claim for service connection for the disabilities on appeal was received in November 2012.  Thereafter, a letter sent to the Veteran in November 2012 provided the notice required under the VCAA, including of the evidence and information necessary to substantiate his claim, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thus, because the November 2012 notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and VA examination reports.  Although there are no post-service VA or private treatment records associated with the claims file, the Veteran indicated in his November 2012 claim for service connection that he had not received treatment through VA.  Moreover, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, the Veteran was afforded VA examinations in January 2013 and May 2013 to determine the nature and severity of his right shoulder and right elbow disabilities.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected shoulder and elbow disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria, so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Only if the record is inadequate or if there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  In this case, neither the Veteran nor his representative has alleged that the Veteran's disabilities have worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the shoulder and elbow disabilities have been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  As a result, although the Board notes the passage of time since the Veteran's last examination, the Board finds that additional development by way of another examination would be redundant and unnecessary.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

A. Right Shoulder Disability

The Veteran is currently assigned an initial 10 percent rating for a right shoulder disability pursuant to Diagnostic Code 5010-5201 for X-ray evidence of arthritis with painful and limited motion of the joint.  The Veteran contends that a higher initial disability rating for his right shoulder disability is warranted.  As discussed below, the Board agrees that a 20 percent disability rating is warranted for the entire appeal period.

Turning to the evidence of record, the Veteran underwent a VA examination in January 2013.  The Veteran reported pain and limited right shoulder motion that had increased in recent years.  He also reported occasional numbness with movement of his arm above chest level.  The Veteran indicated that he experiences flare-ups of pain in cold weather.  Range of motion testing revealed flexion to 110 degrees, with objective evidence of painful motion at 100 degrees, and abduction to 100 degrees, with objective evidence of painful motion at 90 degrees.  Joint function was limited by pain and less movement than normal after repetitive use.  There was no change to range of motion on repetitive use.  

The examiner noted localized tenderness or pain on palpation of the right shoulder, but without guarding.  Right shoulder muscle strength testing was 4/5 for both shoulder abduction and forward flexion.  The examiner noted no ankylosis of the shoulder joint.  Both the external rotation/infraspinatus strength test and the lift-off subscapularis test were positive, indicating weakness.  There was no history of mechanical symptoms, such as clicking or catching, and no history of recurrent dislocation or subluxation.  The crank apprehension and relocation test was positive, which indicates shoulder instability.  The examiner noted no AC joint condition or any other impairment of the clavicle or scapula and no tenderness on palpation of the AC joint.  X-rays revealed right shoulder cuff calcific tendinitis and moderate right glenohumeral and mild bilateral acromioclavicular degenerative joint disease.  The examiner indicated that the Veteran's right shoulder disability does not impact his ability to work.

In a February 2013 statement, the Veteran indicated that his right shoulder is very painful with limited range of motion.  

The Veteran's right shoulder disability is evaluated under the criteria for a minor extremity because competent medical evidence of record reflects that he is left-handed.  See 38 C.F.R. § 4.69 (2014).  In this regard, the Board notes that the January 2013 examiner indicated on the VA shoulder examination that the Veteran was left handed and indicated on the VA elbow examination that the Veteran was right handed.  However, the Veteran's service treatment records show that the Veteran consistently reported being left-handed throughout service.  See, e.g., February 1966 Pre-Induction Report of Medical History; February 1968 Separation Report of Medical History.  Accordingly, the Board finds that the Veteran is left-handed.

Diagnostic Codes 5200 through 5203 address disability ratings for the shoulder and arm. 

Diagnostic Code 5200 provides for the evaluation of a shoulder or arm disability if there is ankylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides that limitation of motion of the minor arm at shoulder level is rated as 20 percent; limitation of motion of the minor arm to midway between the side and shoulder level is rated as 20 percent; and limitation of motion of the minor arm to 25 degrees from the side is rated as 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

With respect to the minor arm, Diagnostic Code 5202 provides that impairment of the humerus is rated as 20 percent with recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; impairment of the humerus is rated as 20 percent with recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements; impairment of the humerus is rated as 40 percent with fibrous union; impairment of the humerus is rated as 50 percent with nonunion (false flail joint); and impairment of the humerus is rated as 70 percent with loss of head (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, a 20 percent evaluation, the maximum available under this section, is assignable for dislocation of the clavicle or scapula, or nonunion with loose movement.  This code also allows that alternatively, the disability may be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.

38 C.F.R. § 4.71, Plate I, defines normal ranges of motion of the shoulder.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the Veteran's right shoulder disability has been manifested by pain and limited range of motion that most nearly approximates limitation in motion of the minor arm at shoulder level (i.e., flexion and abduction limited to 90 degrees) considering flare-ups and additional functional impairment due to pain, weakness, instability, and difficulty with repetitive motion.  

In this regard, during the January 2013 VA examination, the Veteran's right shoulder range of motion was only 110 out of 180 degrees of flexion (with pain at 100 degrees) and 100 degrees out of 180 degrees of abduction (with pain at 90 degrees).  Moreover, objective testing revealed weakness and instability of the right shoulder, and the examiner opined that the Veteran had functional impairment due to pain and less movement than normal after repetitive motion.  

The above evidence, including the Veteran's competent lay statements, reflects that flare-ups, limitation of motion, and functional impairment due to pain, weakness, instability, and difficulty with repetitive motion cause the Veteran reduced ability to use his arms.  Thus, with resolution of reasonable doubt in the Veteran's favor, the Veteran's right shoulder symptoms more nearly approximate limitation of motion of the minor arm at shoulder level that warrants a 20 percent rating under Diagnostic Code 5201.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds, however, that even acknowledging that the Veteran's pain, weakness, and instability may at times result in additional functional loss than that objectively demonstrated, and even when such functional limitations are considered, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent.  In this regard, given the objective findings of limitation of motion of right shoulder abduction and flexion with pain, the Board finds that, even during flare-ups, the preponderance of the evidence is against a finding that the Veteran's right shoulder disability results in disability comparable to limitation of right shoulder abduction or flexion to 25 degrees from the side, the criterion for the maximum 30 percent evaluation for the minor arm under DC 5201, even considering pain and other functional limitations.

The Board has also considered whether entitlement to a higher evaluation is warranted under any other applicable DC.  An evaluation in excess of 20 percent is not warranted under Diagnostic Codes 5200, 5202, or 5203 because there is no evidence of ankylosis of the scapulohumeral articulation; or other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, non-union, or loss of head; or impairment of the clavicle or scapula.  

The Board acknowledges a diagnosis of degenerative joint disease of the right shoulder established by X-ray findings in January 2013.  However, the Board also notes that separate ratings are not available under Diagnostic Codes 5201 and 5003 or 5010 as they both contemplate limitation of motion, and separate ratings would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.

The Board also acknowledges the evidence of neurological manifestations of the Veteran's right shoulder disability, but notes that the Veteran was granted entitlement to service connection for right arm neuropathy secondary to the right shoulder disability in a separate May 2013 rating decision, which is not currently before the Board.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 20 percent disability rating for the right shoulder during the entire appeal period.  See 38 C.F.R. § 4.7 (2014).  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.

B. Right Shoulder Surgical Scar

The Veteran contends that he is entitled to a compensable rating for a right shoulder surgical scar.  

The Veteran's surgical scar is rated as noncompensable pursuant to DC 7805 on the basis that the scar is superficial, linear, not painful or unstable, and measures less than 6 square inches.  To warrant a higher initial schedular evaluation, the Veteran must show that his scar is deep (associated with underlying soft tissue damage) and nonlinear measuring at least 6 square inches, or superficial and nonlinear, measuring at least 144 square inches, or unstable or painful, or functionally disabling (criteria for a 10 percent evaluation).  38 C.F.R. § 4.118, DCs 7801-7805.

According to January 2013 and May 2013 VA examination reports, the Veteran's surgical scar is not painful, unstable, or greater than 6 square inches in area.  There is no evidence that the scar causes any disabling effects, such as limitation of motion of the shoulder.  Moreover, as discussed above, the Veteran is already being compensated for right shoulder limitation of motion.  Accordingly, a higher initial scheduler evaluation is not warranted for the Veteran's right shoulder, surgical scar.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

C. Right Elbow Disability

The Veteran is currently assigned an initial noncompensable rating for a right elbow disability pursuant to Diagnostic Code 5206.  The Veteran contends that a higher initial disability rating for his right elbow disability is warranted.  As discussed below, the Board finds that a compensable disability rating is not warranted for any period on appeal.

The Veteran underwent a VA examination in January 2013.  The Veteran reported that he fell and injured his right forearm and elbow in 1967 during service.  According to the examiner, the Veteran gave a "vague history of elbow pain."  The Veteran reported flare-ups of elbow pain with repetitive movement and during cold weather.  

Range of motion testing revealed right elbow flexion to 140 degrees and normal right elbow extension, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with no additional limitation of function.  There was no evidence of weakened movement, excess fatigability, incoordination, or pain on movement.  The Veteran had no tenderness or pain on palpation of the joints or soft tissue of the right elbow and forearm.  The Veteran's muscle strength was normal.  There was no evidence of ankylosis, flail joint, joint fracture or impairment of supination or pronation.  X-rays were negative.  The diagnosis was healed right elbow and forearm sprain.

In a February 2013 statement, the Veteran indicated that his elbow catches and is painful.

As noted above, the Veteran is left-handed.  As such, his right elbow disability affects his minor extremity.  See 38 C.F.R. § 4.69.

Diagnostic Code 5206 provides for ratings of 0, 10, 20, 20, 30, or 40 percent where there is limitation of flexion of the minor forearm to 110, 100, 90, 70, 55, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Diagnostic Code 5207 provides for ratings of 10, 10, 20, 20, 30, or 40 percent for limitation of extension of the minor forearm to 45, 60, 75, 90, 100, or 110 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Under Diagnostic Code 5208, a 20 percent rating is warranted for flexion limited to 100 degrees and extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

A compensable evaluation based on limitation of motion of the elbow and forearm is not warranted in this case.  Normal forearm (elbow) extension and flexion is from 0 to 145 degrees, respectively.  38 C.F.R. § 4.71a, Plate I.  As noted, at the January 2013 examination, the Veteran's right forearm flexion was 140 degrees and his right forearm extension was normal, with no objective evidence of pain or any other functional limitation.  Even with consideration of subjective complaints of pain, these findings do not reflect limited forearm and elbow motion that is sufficient for even a minimal compensable rating of 10 percent under Diagnostic Codes 5206 or 5207.  Moreover, as the Veteran has normal forearm extension, a compensable rating under Diagnostic Code 5208 is not warranted.

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  

Here, while the Board notes the Veteran's complaints of pain and catching, the evidence does not show right elbow symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for a compensable rating.  In this regard, on range of motion testing, the Veteran had full extension and no significant limitation of flexion of the right forearm, even on repetition.  There was no objective evidence of pain on motion during VA examination.  There was no evidence of pain, additional loss of motion, fatigue, weakness, lack of endurance, or incoordination after three repetitions of range of motion during the VA examinations.  Accordingly, the Veteran's complaints of pain and catching are clearly accounted for in the current noncompensable rating as he does not even meet the criteria for a noncompensable rating (flexion limited to 110 degrees) under Diagnostic Code 5206.  38 C.F.R. § 4.71a.  Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a compensable evaluation based on limitation of motion. 

Other diagnostic code criteria for rating elbow and forearm disabilities must be considered for applicability.  Such other criteria include Diagnostic Code 5205 (for ankylosis of the elbow), Diagnostic Code 5209 (for impairment of flail joint), Diagnostic Code 5210 (for nonunion of the radius and ulna), Diagnostic Code 5211 (for impairment of the ulna), Diagnostic Code 5212 (for impairment of the radius), and Diagnostic Code 5213 (for impairment of supination and pronation).  38 C.F.R. § 4.71a.  As the Veteran's right elbow disability is not shown to produce any of these signs, symptoms, manifestations, or disabilities, these criteria do not apply.

Finally, Diagnostic Codes 5010 and 5003 are not for application as there is no X-ray evidence of arthritis.  See January 2013 VA Examination Report.

As such, based on its review of the medical evidence, the Board finds that an initial compensable rating for the right elbow disability has not been shown.  There is no evidence that the disability is productive of, or approximates, limitation of the flexion of the forearm to 110 degrees.  38 C.F.R. § 4.71a.  "Staged" ratings are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

D. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's right shoulder disability, including scar, and right elbow disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which the Veteran's disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his disabilities.  In fact, as discussed above, the symptomatology of the Veteran's disabilities centers on his complaints of painful and limited range of motion.  These symptoms are specifically contemplated under the assigned ratings criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

The Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not contend and there is no evidence that suggests that his right shoulder or right elbow disabilities alone render him unable to obtain or sustain gainful employment.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issues before the Board.


ORDER

Entitlement to a 20 percent disability rating, but no higher, for right shoulder arthroplasty and glenohumeral degenerative joint disease is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a compensable disability rating for a right shoulder scar is denied.

Entitlement to a compensable disability rating for a healed right elbow and forearm sprain is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


